Citation Nr: 1112751	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-49 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for claimed residuals of human papilloma virus (HPV).

2.  Entitlement to service connection for a skin disability (other than skin discoloration), to include eczema, dermatitis, and follucilitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to November 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO, inter alia, denied service connection for eczema and HPV.  In September 2007, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.

On the Veteran's Form 9, the Veteran indicated that he wished to appeal only the claims for service connection for eczema and for HPV. Also, in an December 2009 rating decision, the RO granted service connection for posttraumatic stress disorder, representing a full grant of that benefit sought with respect to that claim.  Hence, the remaining issues on appeal are limited to those set forth on title page.

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In October 2010, the Veteran submitted additional medical evidence and lay statements directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2010).

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

With respect to the Veteran's claim for service connection involving HPV, the Veteran has asserted that such disability had its onset during service.  In various statements and in his September 2010 Board hearing testimony, the Veteran indicated that he contracted HPV in 2002 or 2003 during service.  He reported that, while he had no current outbreak, he has residual skin discoloration.

Medical records during and since service reflect treatment for HPV and genital warts.  The Veteran's service treatment records reflect that he was seen on a number of occasions for condyloma, or genital warts, during service.  This condition was noted in dermatology reports from June 2003, July 2003 and again in October 2003.  Following service, VA outpatient treatment records from 2004 through 2009 note a history of HPV, first diagnosed in 2003.  Condyloma acuminata was noted in March 2004, while papules and treatment were condyloma acuminata was indicated in April 2004.  In March 2010, it was noted that the Veteran's genital warts had resolved.  

The Board points out, however, that the Veteran may be entitled to service connection for a disability existing at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (F.3d 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  In this case, evidence noted above-to include that reflected in the service and post-service medical records, and the post-service medical evidence, and the Veteran's assertions as to current residual skin discoloration from genital warts -the Board finds that a medical opinion-based on -based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection for claimed residuals of HPV.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 159 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As for the Veteran's claim for service connection for skin disability (other than skin discoloration), the Board notes that the RO has only adjudicated a claim for service connection for eczema.  However, in various statements and during the Veteran's September 2010 Board hearing, the Veteran also discussed other skin disabilities, including dermatitis and folliculitis.  In addition, VA outpatient treatment records and private medical records show diagnoses of dermatitis and folliculitis.  Hence, the Board has recharacterized the skin disability claim as also encompassing the noted disabilities.  

The Board finds that, to avoid any prejudice to the Veteran, the RO should address whether service connection should be granted for skin disability/ies other than eczema.  The Board further finds further development of the claim, prior to RO adjudication is warranted.

In this regard, the Board notes that the Veteran's service treatment records reflect treatment for skin complaints during service.  In January 2001, it was indicated that the Veteran had a rash on the paranasal area and on the bridge of his nose.  He was assessed with eczema and given hydrocortisone cream for treatment.  In March 2001, it was noted that the Veteran had tinea pedis.  Following service, VA outpatient treatment records from 2004 note a diagnosis of pruritis and eczema, while dermatitis and eczema were noted in July 2004.  In September 2007, it was reported that the Veteran was given a refill of hydrocortisone cream and that he had been using the cream since 2001.  In September 2009, it was noted that the Veteran used triamcinolone cream for atopic dermatitis on the back of the legs and buttocks, and that this use may have exacerbated recent folliculitis. In March 2010, it was noted that the Veteran had a rash of the face around the nose since 2001.  The treating physician also pointed out that that he had a rash on his thighs and behind his ears, and used hydrocortisone cream.  The skin diagnoses were atopic and seborrheic dermatitis.  

In addition, the Veteran also submitted an October 2010 statement from a dermatologist and professor at the UCLA School of Medicine.  The dermatologist noted that he had treated the Veteran for his chronic recurrent dermatitis, and that the Veteran worked as a diesel mechanic in service and was treated at a clinic in 2001 for irritant dermatitis in January 2001.  The dermatologist also pointed out that a diagnosis of dermatitis was again noted in VA outpatient records in 2004.  He found that, after a review of the service treatment records, the Veteran experienced dermatitis initially in service and that this disability has continued since discharge from service.  

Further, the September 2010 Board hearing transcript and various lay statements from the Veteran and family members note treatment for a chronic skin disability through the use of creams since service.

Given the Veteran's history of various skin disabilities both during service and following service, the medical opinions linking a current diagnosis of dermatitis to service and linking folliculitis to treatment for dermatitis, and the Veteran's statements as to the onset of his skin disability, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection for a skin disability, to include eczema, dermatitis, and follliculitis.  Id.  

Accordingly, the RO should arrange for the Veteran to undergo dermatology examination, by an appropriate physician , at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause may result in denial the claims for service connection for HPV and for a skin disability (as the original claims will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of examination sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain and associate with the claims file all outstanding pertinent records.

The claims file currently includes outpatient treatment records from the West Los Angeles VAMC dated through February 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the West Los Angeles VAMC all outstanding records of VA treatment and/or evaluation for the Veteran, since February 2010.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including those from any private physician(s) who have treated him for HPV and/or its residuals, and/or skin disability (other than skin discoloration).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claims, to include, for the sake of efficiency, that submitted following the September 2010 Board hearing, notwithstanding the waiver of initial RO consideration of that evidence.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the West Los Angeles VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since February 2010. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including those from any private physician(s) who have treated him for HPV and/or its residuals, and/or skin disability (other than skin discoloration).


The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA dermatology examination, by appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

HPV- The physician should clearly indicate whether the Veteran currently has HPV and/or any residual thereof-to specifically include current genital warts skin discoloration and/or skin discoloration claimed as a residual of such warts.  If so, the physician should provide an opinion, consistent with sound medical principles., as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that HPV had its onset in or is medically related to service.

Skin Disability (other than skin discoloration)- The physician should clearly identify all current skin disability(ies), to particularly include eczema, dermatitis, and/or folliculitis.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability  had its onset in or is medically related to service.

In rendering the requested opinions, the physician should specifically consider the service treatment records, VA medical records, and all other post-service treatment records, as well as the Veteran's contentions.  

The physician should set forth all current examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for residuals of HPV and for a skin disability (other than  in light of all evidence (to particularly include all that added to the claims file since the RO's last adjudication of the claim) and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
 
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


